Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 4/09/2021.
Claims 1-20 are presented for examination.
	Priority
	Applicants’ claim for the benefit of a prior-filed US application 16236088 filed on 12/28/2018 is acknowledged and admitted.
	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-13, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-12 of U.S. Patent No. US 11023261 B1. Although the claims at issue are not identical, they are not patentably distinct from each other. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions, computer program implementation of the method, and implementing a system, product, or medium having a computer program for performing the method steps.
As to claim 1, claim 1 of US 11023261 B1 discloses a method, comprising: launching, by a messaging application, a web-based application; [“launching, within a web view of a messaging application, a web based application,…”]
receiving, by the messaging application, a request from the web-based application to display a given user interface; [“receiving, by the messaging application, a request from the web based application to display a user interface, …”]
retrieving, by the messaging application, user data based on the request, wherein the user data is inaccessible directly by the web-based application; [“the web view executing the web based application within a first security domain;…retrieving, by the messaging application, user data based on the request via a second security domain, wherein the user data is inaccessible from the first security domain;”]
identifying a user interface to display based on the user data; [“identifying a user interface to display based on … the user data;”]
determining, by a control component of the messaging application, that a parameter of the received request satisfies a predefined rule to display the user interface; [“determining, by the messaging application, that the request from the web based application comprises performing a financial transaction (predefined rule) by the messaging application;”]
in response to and conditioned upon determining that the parameter satisfies the predefined rule, generating the identified user interface for display by the messaging application; and displaying, within a session of a user account, the identified user interface [“in response to determining that the request from the web based application comprises performing the financial transaction (predefined rule) by the messaging application, causing a confirmation dialog (user interface) to be displayed by the messaging application prior to performing the financial transaction;”].
It would have been obvious to remove or omit certain functionality or elements if they are undesired. The claims at hand differ only in the addition of limitation in claim 1 of US 11023261 B1 that would have been obvious to omit (i.e. omitting the limitations of "a first security domain") and teach the current claim limitations. See MPEP 2144.04. 
As to claim 2, claim 1 of US 11023261 B1 discloses the method of claim 1, wherein the web-based application executes within a first security domain and the user data being retrieved via a second security domain, [“the web view executing the web based application within a first security domain;” “retrieving, by the messaging application, user data based on the request via a second security domain”]
further comprising: determining, by the messaging application, that the request from the web- based application comprises performing a financial transaction by the messaging application; [“determining, by the messaging application, that the request from the web based application comprises performing a financial transaction by the messaging application;”]
in response to determining that the request from the web based application comprises performing the financial transaction by the messaging application, causing a confirmation dialog to be displayed by the messaging application prior to performing the financial transaction;”]
monitoring user interaction with the displayed user interface to generate display results [“monitoring user interaction with the displayed user interface to generate display results”].
As to claim 3, claim 1 of US 11023261 B1 discloses the method of claim 2, further comprising transmitting a message to the web-based application, the message comprising a response indicating one or more metrics associated with the monitored user interaction [“transmitting a message to the web based application, the message comprising a response indicating one or more metrics associated with the monitored user interaction”].
As to claim 4, claims 2 and 3 of US 11023261 B1 discloses the method of claim 1, further comprising: determining a first set of user interfaces meeting one or more criteria indicated in the request; [Claim 2, “determining a first set of user interfaces meeting the one or more criteria indicated in the request; and”]
comparing characteristics of a user of the user account to criterion associated with each of the first set of user interfaces to determine a best matching user interface in the first set of user interfaces for the user; [Claim 2, “comparing characteristics of a user of the user account to criterion associated with each of the first set of user interfaces to determine a best matching user interface in the first set of user interfaces for the user”]
comparing a first user characteristic to a first criterion comprising a range of characteristics of a first user interface; [Claim 3, “comparing a first user characteristic to a first criterion comprising a range of characteristics of a first user interface;”]
in response to determining that the first user characteristic is within the range of characteristics of the first user interface, incrementing a first count value associated with the first user interface, the first count value representing a first quantity of the characteristics of the user that match criteria of the first user interface; [Claim 3, “in response to determining that the first user characteristic is within the range of characteristics of the first user interface, incrementing a first count value associated with the first user interface, the first count value representing a first quantity of the characteristics of the user that match criteria of the first user interface;”]
comparing a second user characteristic to a second criterion of a second user interface; [Claim 3, “comparing a second user characteristic to a second criterion of a second user interface;”]
in response to determining that the second user characteristic matches the second criterion, incrementing a second count value associated with the second user interface, the second count value representing a second quantity of the characteristics of the user that match criteria of the second user interface; [Claim 3, “in response to determining that the second user characteristic matches the second criterion, incrementing a second count value associated with the second user interface, the second count value representing a second quantity of the characteristics of the user that match criteria of the second user interface;”]
comparing the first count value with the second count value; and selecting, as the identified user interface, the first user interface in response to determining that the first count value is greater than the second count value [Claim 3, “comparing the first count value with the second count value; and selecting, as the identified user interface, the first user interface in response to determining that the first count value is greater than the second count value”].
As to claim 5, claim 4 of US 11023261 B1 discloses the method of claim 4, wherein the web-based application executes HTML 5 instructions to implement the web-based application, and [“wherein the web view executes HTML 5 instructions to implement the web based application, and”]
wherein the first user characteristic comprises age of the user, further comprising determining whether Attorney Docket No. 4218.708US240additional user characteristics remain to be evaluated against the criteria associated with the first and second user interfaces [“wherein the first user characteristic comprises age of the user, further comprising determining whether additional user characteristics remain to be evaluated against the criteria associated with the first and second user interfaces”].
As to claim 8, claims 1 and 9 of US 11023261 B1 discloses the method of claim 1, further comprising: monitoring user interaction with the displayed user interface to generate display results, [Claim 1, “monitoring user interaction with the displayed user interface to generate display results;”]
wherein the one or more metrics associated with the monitored user interaction indicate that the user has shared content presented on the identified user interface with another user.”].
As to claim 9, claim 1 of US 11023261 B1 discloses a method, comprising: [“system, comprising: hardware processing circuitry; a hardware memory storing instructions that when executed, configure the hardware processing circuitry to perform operations comprising:”]
launching, by a messaging application, a web-based application; [“launching, within a web view of a messaging application, a web based application,…”]
receiving, by the messaging application, a request from the web-based application to display a given user interface; [“receiving, by the messaging application, a request from the web based application to display a user interface, …”]
retrieving, by the messaging application, user data based on the request, wherein the user data is inaccessible directly by the web-based application; [“the web view executing the web based application within a first security domain;…retrieving, by the messaging application, user data based on the request via a second security domain, wherein the user data is inaccessible from the first security domain;”]
identifying a user interface to display based on the user data; [“identifying a user interface to display based on … the user data;”]
determining, by a control component of the messaging application, that a parameter of the received request satisfies a predefined rule to display the user determining, by the messaging application, that the request from the web based application comprises performing a financial transaction (predefined rule) by the messaging application;”]
in response to and conditioned upon determining that the parameter satisfies the predefined rule, generating the identified user interface for display by the messaging application; and displaying, within a session of a user account, the identified user interface [“in response to determining that the request from the web based application comprises performing the financial transaction (predefined rule) by the messaging application, causing a confirmation dialog (user interface) to be displayed by the messaging application prior to performing the financial transaction;”].
It would have been obvious to remove or omit certain functionality or elements if they are undesired. The claims at hand differ only in the addition of limitation in claim 1 of US 11023261 B1 that would have been obvious to omit (i.e. omitting the limitations of "a first security domain") and teach the current claim limitations. See MPEP 2144.04. 
As to claim 10, claim 1 of US 11023261 B1 discloses the system of claim 9, wherein the web-based application executes within a first security domain and the user data being retrieved via a second security domain, [“the web view executing the web based application within a first security domain;” “retrieving, by the messaging application, user data based on the request via a second security domain”]
further comprising operations for: determining, by the messaging application, that the request from the web- based application comprises performing a financial transaction by the messaging application; [“determining, by the messaging application, that the request from the web based application comprises performing a financial transaction by the messaging application;”]
in response to determining that the request from the web-based application comprises performing the financial transaction by the messaging application, causing a confirmation dialog to be displayed by the messaging application prior to performing the financial transaction; [“in response to determining that the request from the web based application comprises performing the financial transaction by the messaging application, causing a confirmation dialog to be displayed by the messaging application prior to performing the financial transaction;”]
monitoring user interaction with the displayed user interface to generate display results [“monitoring user interaction with the displayed user interface to generate display results”].
As to claim 11, claim 1 of US 11023261 B1 discloses the system of claim 10, further comprising operations for transmitting a message to the web-based application, the message comprising a response indicating one or more metrics associated with the monitored user interaction [“transmitting a message to the web based application, the message comprising a response indicating one or more metrics associated with the monitored user interaction”].
As to claim 12, claims 2 and 3 of US 11023261 B1 discloses the system of claim 9, further comprising operations for: determining a first set of user interfaces meeting one or more criteria indicated in the request; [Claim 2, “determining a first set of user interfaces meeting the one or more criteria indicated in the request; and”]
comparing characteristics of a user of the user account to criterion associated with each of the first set of user interfaces to determine a best matching user interface in the first set of user interfaces for the user”]
comparing a first user characteristic to a first criterion comprising a range of characteristics of a first user interface; [Claim 3, “comparing a first user characteristic to a first criterion comprising a range of characteristics of a first user interface;”]
in response to determining that the first user characteristic is within the range of characteristics of the first user interface, incrementing a first count value associated with the first user interface, the first count value representing a first quantity of the characteristics of the user that match criteria of the first user interface; [Claim 3, “in response to determining that the first user characteristic is within the range of characteristics of the first user interface, incrementing a first count value associated with the first user interface, the first count value representing a first quantity of the characteristics of the user that match criteria of the first user interface;”]
comparing a second user characteristic to a second criterion of a second user interface; [Claim 3, “comparing a second user characteristic to a second criterion of a second user interface;”]
in response to determining that the second user characteristic matches the second criterion, incrementing a second count value associated with the second user interface, the second count value representing a second quantity of the characteristics in response to determining that the second user characteristic matches the second criterion, incrementing a second count value associated with the second user interface, the second count value representing a second quantity of the characteristics of the user that match criteria of the second user interface;”]
comparing the first count value with the second count value; and selecting, as the identified user interface, the first user interface in response to determining that the first count value is greater than the second count value [Claim 3, “comparing the first count value with the second count value; and selecting, as the identified user interface, the first user interface in response to determining that the first count value is greater than the second count value”].
As to claim 13, claim 4 of US 11023261 B1 discloses the system of claim 12, wherein the web-based application executes HTML 5 instructions to implement the web-based application, and [“wherein the web view executes HTML 5 instructions to implement the web based application, and”]
wherein the first user characteristic comprises age of the user, further comprising determining whether Attorney Docket No. 4218.708US240additional user characteristics remain to be evaluated against the criteria associated with the first and second user interfaces [“wherein the first user characteristic comprises age of the user, further comprising determining whether additional user characteristics remain to be evaluated against the criteria associated with the first and second user interfaces”].
As to claim 16, claim 10 of US 11023261 B1 discloses the system of claim 9, further comprising operations for: determining an amount of virtual currency associated determining an amount of virtual currency associated with display of a video included in the identified user interface;”]
Attorney Docket No. 4218.708US243determining that the user has watched less than an entirety of the video; determining a percentage of the video of which the user has watched less than the entirety; and [“determining that the user has watched less than an entirety of the video; determining a percentage of the video of which the user has watched less than the entirety; and”]
providing to the user a subset of the amount of virtual currency associated with the display of the video, the subset being computed based on the percentage of the video of which the user has watched less than the entirety [“providing to the user a subset of the amount of virtual currency associated with the display of the video, the subset being computed based on the percentage of the video of which the user has watched less than the entirety”].
As to claim 17, claims 1 and 9 of US 11023261 B1 discloses the system of claim 9, further comprising operations for monitoring user interaction with the displayed user interface to generate display results, [Claim 1, “monitoring user interaction with the displayed user interface to generate display results;”]
wherein one or more metrics associated with the monitored user interaction indicate that a user has shared content presented on the user interface with another user [Claim 9, “wherein the one or more metrics associated with the monitored user interaction indicate that the user has shared content presented on the identified user interface with another user.”].
As to claim 18, claim 11 of US 11023261 B1 discloses the system of claim 17, wherein the one or more metrics associated with the monitored user interaction indicate that the identified user interface was made into a background window during display to the user [“wherein the one or more metrics associated with the monitored user interaction indicate that the identified user interface was made into a background window during display to the user.”].
As to claim 19, claim 12 of US 11023261 B1 discloses the system of claim 17, wherein the one or more metrics associated with the monitored user interaction indicate that the user has marked content presented on the identified user interface as a favorite [“wherein the one or more metrics associated with the monitored user interaction indicate that the user has marked content presented on the identified user interface as a favorite.”].
As to claim 20, claim 1 of US 11023261 B1 discloses a non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising: launching, by a messaging application, a web-based application; [“launching, within a web view of a messaging application, a web based application,…”]
receiving, by the messaging application, a request from the web-based application to display a given user interface; [“receiving, by the messaging application, a request from the web based application to display a user interface, …”]
retrieving, by the messaging application, user data based on the request, wherein the user data is inaccessible directly by the web-based application; [“the web view executing the web based application within a first security domain;…retrieving, by the messaging application, user data based on the request via a second security domain, wherein the user data is inaccessible from the first security domain;”]
identifying a user interface to display based on the user data; [“identifying a user interface to display based on … the user data;”]
determining, by a control component of the messaging application, that a parameter of the received request satisfies a predefined rule to display the user interface; [“determining, by the messaging application, that the request from the web based application comprises performing a financial transaction (predefined rule) by the messaging application;”]
in response to and conditioned upon determining that the parameter satisfies the predefined rule, generating the identified user interface for display by the messaging application; and displaying, within a session of a user account, the identified user interface [“in response to determining that the request from the web based application comprises performing the financial transaction (predefined rule) by the messaging application, causing a confirmation dialog (user interface) to be displayed by the messaging application prior to performing the financial transaction;”].
It would have been obvious to remove or omit certain functionality or elements if they are undesired. The claims at hand differ only in the addition of limitation in claim 1 of US 11023261 B1 that would have been obvious to omit (i.e. omitting the limitations of "a first security domain") and teach the current claim limitations. See MPEP 2144.04. 
Claims 6-7, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11023261 B1, in view of Kim et al (US 20170154354 A1 thereafter "Kim"). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 6, US 11023261 B1 does not explicitly disclose “wherein the predefined rule comprises a measure of appropriateness comprising an indication of an age range for the user interface.”
On the other hand, Kim does teach “wherein the predefined rule comprises a measure of appropriateness comprising an indication of an age range for the user interface.”
Kim discloses a system that determines when a moment event occurs and transmits it to a reward apparatus 120 [See ¶-44-45]. The moment event is one that is determined to need a user-friendly reward for display [See ¶-124-126]. The moment event is sent along with user information [See ¶-128, 94-95]. A reward interface is determined for the specific gender and age of the user, and provided to the user [See ¶-115, 104-105]. The reward determination includes the comparison of the user's age and gender to the target age group (age range) and target gender ("measure of appropriateness") for each reward of a plurality [See ¶-70-70, 115]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the claims of US 11023261 B1 to incorporate the teachings of Kim's reward targeting criteria.
Motivation to do so would be to increase satisfaction in using an application by providing a reward to the user based on the user information, as taught by Kim [See ¶-6-7].
As to claim 7, US 11023261 B1, and Kim disclose the method of claim 6, further comprising determining that the parameter in the request satisfies the age range for the user interface [Kim, The reward determination includes the comparison of the user's age ("parameter in the request") and gender to the target age group (age range) and target gender for each reward of a plurality [See ¶-70-70, 115]].
As to claim 14, US 11023261 B1 does not explicitly disclose “wherein the predefined rule comprises a measure of appropriateness comprising an indication of an age range for the user interface.”
On the other hand, Kim does teach “wherein the predefined rule comprises a measure of appropriateness comprising an indication of an age range for the user interface.”
Kim discloses a system that determines when a moment event occurs and transmits it to a reward apparatus 120 [See ¶-44-45]. The moment event is one that is determined to need a user-friendly reward for display [See ¶-124-126]. The moment event is sent along with user information [See ¶-128, 94-95]. A reward interface is determined for the specific gender and age of the user, and provided to the user [See ¶-115, 104-105]. The reward determination includes the comparison of the user's age and gender to the target age group (age range) and target gender ("measure of appropriateness") for each reward of a plurality [See ¶-70-70, 115]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the claims of US 11023261 B1 to incorporate the teachings of Kim's reward targeting criteria.

As to claim 15, US 11023261 B1, and Kim disclose the system of claim 14, further comprising operations for determining that the parameter in the request satisfies the age range for the user interface [Kim, The reward determination includes the comparison of the user's age ("parameter in the request") and gender to the target age group (age range) and target gender for each reward of a plurality [See ¶-70-70, 115]].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US 20150058923 A1 thereafter "Rajagopal"), in view of Itwaru et al (US 20140108252 A1 thereafter "Itwaru").
As to claim 1, Rajagopal discloses a method, comprising: launching, by a messaging application, a web-based application; [A requesting application, e.g. email app, or requesting party application 280 (respectively messaging application), may request a secure web container 226 (web-based application) [See ¶-101, 103]. The secure web container 226 is a disposable web browser (web-based application) [See ¶-36]]
receiving, by the messaging application, a request from the web-based application to display a given user interface; … [Once the user is authenticated, the disposable browser 226 is provided for display ("display a given user interface") to the user's local machine 202 [See ¶-40]. The requesting party server communicates with the local machine and secure service environment 200 in order to provide a disposable browser that displays the requesting party application [See ¶-102]. Thus a skilled artisan would understand that the requesting application must receive a request for the interface in order for it to be provided via the web container 226]
identifying a user interface to display based on the user data; determining, by a control component of the messaging application, that a parameter of the received request satisfies a predefined rule to display the user interface; in response to and conditioned upon determining that the parameter satisfies the predefined rule, generating the identified user interface for display by the messaging application; and displaying, within a session of a user account, the identified user interface [User data and account information (collectively user data) is retrieved [See ¶-42]. The retrieved user data may include user credentials that allow the user to login into their email or other accounts (messaging application) [See ¶-42]. A skilled artisan would understand 
However, Rajagopal does not teach "retrieving, by the messaging application, user data based on the request, wherein the user data is inaccessible directly by the web-based application".
On the other hand, Itwaru does teach "retrieving, by the messaging application, user data based on the request, wherein the user data is inaccessible directly by the web-based application".
Itwaru discloses that a payment/transaction app 113 (messaging app) may receive a transaction request from a merchant website (web-based application) [See ¶-52]. The payment app 113 may then retrieve payment account information (user data) [See ¶-34, 82]. The payment account information is not communicated to the merchant ("inaccessible directly by the web-based application") but to a payment system 14 [See ¶-34]. The app 113 may be a thin client that interacts with processing system 80 as a series of web pages [See ¶-84].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rajagopal's secure web container to incorporate the teachings of Itwaru's payment processing.
Motivation to do so would be to provide enhanced security by removing payment functions from the merchant POS, as taught by Itwaru [See ¶-4].
As to claim 2, Rajagopal, and Itwaru disclose the method of claim 1, wherein the web-based application executes within a first security domain and the user data being retrieved via a second security domain, [Rajagopal, The secure web container 226 
further comprising: determining, by the messaging application, that the request from the web- based application comprises performing a financial transaction by the messaging application; [Itwaru, a payment/transaction app 113 (messaging app) may receive a transaction request from a merchant website (web-based application) [See ¶-52]]
in response to determining that the request from the web-based application comprises performing the financial transaction by the messaging application, causing a confirmation dialog to be displayed by the messaging application prior to performing the financial transaction; [Itwaru, the user is provided a list of options (confirmation dialog)when a checkout transaction is determined [See ¶-115-117]]
monitoring user interaction with the displayed user interface to generate display results [Itwaru, The user may select "buy now" and enter a PIN (monitoring user interaction) [See ¶-117-118]].  
As to claim 3, Rajagopal, and Itwaru disclose the method of claim 2, further comprising transmitting a message to the web-based application, the message comprising a response indicating one or more metrics associated with the monitored user interaction [Itwaru, If the PIN is confirmed and the user has sufficient funds ("indicating one or more metrics"), the merchant is sent the order form and payment confirmation [See ¶-119-121]].
As to claim 9, Rajagopal discloses a system, comprising: hardware processing circuitry; a hardware memory storing instructions that when executed, configure the hardware processing circuitry to perform operations comprising: [The method is performed on a service machine 220 with computer readable medium 215 (hardware memory) [See ¶-40]. A skilled artisan would understand that the service machine 220 must include hardware processing circuitry for performing instructions stored in the medium 215 in order to perform the method below]
launching, by a messaging application, a web-based application; [A requesting application, e.g. email app, or requesting party application 280 (respectively messaging application), may request a secure web container 226 (web-based application) [See ¶-101, 103]. The secure web container 226 is a disposable web browser (web-based application) [See ¶-36]]
receiving, by the messaging application, a request from the web-based application to display a given user interface; … [Once the user is authenticated, the disposable browser 226 is provided for display ("display a given user interface") to the user's local machine 202 [See ¶-40]. The requesting party server communicates with the local machine and secure service environment 200 in order to provide a disposable browser that displays the requesting party application [See ¶-102]. Thus a skilled artisan would understand that the requesting application must receive a request for the interface in order for it to be provided via the web container 226]
identifying a user interface to display based on the user data; determining, by a control component of the messaging application, that a parameter of the received request satisfies a predefined rule to display the user interface; in response to and 
However, Rajagopal does not teach "retrieving, by the messaging application, user data based on the request, wherein the user data is inaccessible directly by the web-based application".
On the other hand, Itwaru does teach "retrieving, by the messaging application, user data based on the request, wherein the user data is inaccessible directly by the web-based application".
Itwaru discloses that a payment/transaction app 113 (messaging app) may receive a transaction request from a merchant website (web-based application) [See ¶-52]. The payment app 113 may then retrieve payment account information (user data) [See ¶-34, 82]. The payment account information is not communicated to the merchant ("inaccessible directly by the web-based application") but to a payment system 14 [See ¶-34]. The app 113 may be a thin client that interacts with processing system 80 as a series of web pages [See ¶-84].

Motivation to do so would be to provide enhanced security by removing payment functions from the merchant POS, as taught by Itwaru [See ¶-4].
As to claim 10, Rajagopal, and Itwaru disclose the web-based application executes within a first security domain and the user data being retrieved via a second security domain, [Rajagopal, The secure web container 226 (web-based application) executes within a secure jail 214 (first security domain) [See ¶-41]. The user login credentials are stored in computer readable medium 222 outside of jail 214 (second security domain) [See ¶-42]]
further comprising operations for: determining, by the messaging application, that the request from the web- based application comprises performing a financial transaction by the messaging application; [Itwaru, a payment/transaction app 113 (messaging app) may receive a transaction request from a merchant website (web-based application) [See ¶-52]]
in response to determining that the request from the web-based application comprises performing the financial transaction by the messaging application, causing a confirmation dialog to be displayed by the messaging application prior to performing the financial transaction; [Itwaru, the user is provided a list of options (confirmation dialog)when a checkout transaction is determined [See ¶-115-117]]

As to claim 11, Rajagopal, and Itwaru disclose the system of claim 10, further comprising operations for transmitting a message to the web-based application, the message comprising a response indicating one or more metrics associated with the monitored user interaction [Itwaru, If the PIN is confirmed and the user has sufficient funds ("indicating one or more metrics"), the merchant is sent the order form and payment confirmation [See ¶-119-121]].
As to claim 20, Rajagopal discloses a non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising: [The method is performed on a service machine 220 with computer readable medium 215 (hardware memory) [See ¶-40]. A skilled artisan would understand that the service machine 220 must include hardware processing circuitry for performing instructions stored in the medium 215 in order to perform the method below]
launching, by a messaging application, a web-based application; [A requesting application, e.g. email app, or requesting party application 280 (respectively messaging application), may request a secure web container 226 (web-based application) [See ¶-101, 103]. The secure web container 226 is a disposable web browser (web-based application) [See ¶-36]]
receiving, by the messaging application, a request from the web-based application to display a given user interface; … [Once the user is authenticated, the display a given user interface") to the user's local machine 202 [See ¶-40]. The requesting party server communicates with the local machine and secure service environment 200 in order to provide a disposable browser that displays the requesting party application [See ¶-102]. Thus a skilled artisan would understand that the requesting application must receive a request for the interface in order for it to be provided via the web container 226]
identifying a user interface to display based on the user data; determining, by a control component of the messaging application, that a parameter of the received request satisfies a predefined rule to display the user interface; in response to and conditioned upon determining that the parameter satisfies the predefined rule, generating the identified user interface for display by the messaging application; and displaying, within a session of a user account, the identified user interface [User data and account information (collectively user data) is retrieved [See ¶-42]. The retrieved user data may include user credentials that allow the user to login into their email or other accounts (messaging application) [See ¶-42]. A skilled artisan would understand that credentials are compared to predefined credentials (predefined rule) in order to allow logging in. After logging in, the service web interface is displayed [See ¶-42]].
However, Rajagopal does not teach "retrieving, by the messaging application, user data based on the request, wherein the user data is inaccessible directly by the web-based application".
On the other hand, Itwaru does teach "retrieving, by the messaging application, user data based on the request, wherein the user data is inaccessible directly by the web-based application".
inaccessible directly by the web-based application") but to a payment system 14 [See ¶-34]. The app 113 may be a thin client that interacts with processing system 80 as a series of web pages [See ¶-84].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rajagopal's secure web container to incorporate the teachings of Itwaru's payment processing.
Motivation to do so would be to provide enhanced security by removing payment functions from the merchant POS, as taught by Itwaru [See ¶-4].
Claims 4, 6-7, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US 20150058923 A1 thereafter "Rajagopal"), in view of Itwaru et al (US 20140108252 A1 thereafter "Itwaru"), in view of Kim et al (US 20170154354 A1 thereafter "Kim").
As to claim 4, Rajagopal, and Itwaru do not disclose "determining a first set of user interfaces meeting one or more criteria indicated in the request; comparing characteristics of a user of the user account to criterion associated with each of the first set of user interfaces to determine a best matching user interface in the first set of user interfaces for the user; comparing a first user characteristic to a first criterion comprising a range of characteristics of a first user interface; in response to determining that the first user characteristic is within the range of characteristics of the first user interface, 
On the other hand, Kim does teach "determining a first set of user interfaces meeting one or more criteria indicated in the request; comparing characteristics of a user of the user account to criterion associated with each of the first set of user interfaces to determine a best matching user interface in the first set of user interfaces for the user; comparing a first user characteristic to a first criterion comprising a range of characteristics of a first user interface; in response to determining that the first user characteristic is within the range of characteristics of the first user interface, … comparing a second user characteristic to a second criterion of a second user interface; in response to determining that the second user characteristic matches the second criterion, …"
Kim discloses a system that determines when a moment event occurs and transmits it to a reward apparatus 120 [See ¶-44-45]. The moment event is one that is determined to need a user-friendly reward for display [See ¶-124-126]. The moment first criterion comprising a range") and target gender (second criterion) for each reward of a plurality ("first user interface" and "second user interface") [See ¶-70-70, 115]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rajagopal's secure web container, and Itwaru's payment processing to incorporate the teachings of Kim's reward targeting criteria.
Motivation to do so would be to increase satisfaction in using an application by providing a reward to the user based on the user information, as taught by Kim [See ¶-6-7].
Kim does not explicitly teach "incrementing a first count value associated with the first user interface, the first count value representing a first quantity of the characteristics of the user that match criteria of the first user interface; …incrementing a second count value associated with the second user interface, the second count value representing a second quantity of the characteristics of the user that match criteria of the second user interface; comparing the first count value with the second count value; and selecting, as the identified user interface, the first user interface in response to determining that the first count value is greater than the second count value."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rajagopal's secure web container, and Itwaru's payment processing, and Kim's reward targeting criteria to incorporate a criteria score.
Motivation to do so would be to increase satisfaction in using an application by providing a reward to the user based on the user information, as taught by Kim [See ¶-6-7]. Additional motivation to do so would be to provide the most relevant reward to the user based on the target criteria.
As to claim 6, Rajagopal, and Itwaru do not disclose "wherein the predefined rule comprises a measure of appropriateness comprising an indication of an age range for the user interface."
Kim discloses a system that determines when a moment event occurs and transmits it to a reward apparatus 120 [See ¶-44-45]. The moment event is one that is determined to need a user-friendly reward for display [See ¶-124-126]. The moment event is sent along with user information [See ¶-128, 94-95]. A reward interface is measure of appropriateness") for each reward of a plurality [See ¶-70-70, 115]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rajagopal's secure web container, and Itwaru's payment processing to incorporate the teachings of Kim's reward targeting criteria.
Motivation to do so would be to increase satisfaction in using an application by providing a reward to the user based on the user information, as taught by Kim [See ¶-6-7].
As to claim 7, Rajagopal, Itwaru, and Kim disclose the method of claim 6, further comprising determining that the parameter in the request satisfies the age range for the user interface [Kim, The reward determination includes the comparison of the user's age ("parameter in the request") and gender to the target age group (age range) and target gender for each reward of a plurality [See ¶-70-70, 115]]. 
As to claim 12, Rajagopal, and Itwaru do not disclose "determining a first set of user interfaces meeting one or more criteria indicated in the request; comparing characteristics of a user of the user account to criterion associated with each of the first set of user interfaces to determine a best matching user interface in the first set of user interfaces for the user; comparing a first user characteristic to a first criterion comprising a range of characteristics of a first user interface; in response to determining that the first user characteristic is within the range of characteristics of the first user interface, 
On the other hand, Kim does teach "determining a first set of user interfaces meeting one or more criteria indicated in the request; comparing characteristics of a user of the user account to criterion associated with each of the first set of user interfaces to determine a best matching user interface in the first set of user interfaces for the user; comparing a first user characteristic to a first criterion comprising a range of characteristics of a first user interface; in response to determining that the first user characteristic is within the range of characteristics of the first user interface, … comparing a second user characteristic to a second criterion of a second user interface; in response to determining that the second user characteristic matches the second criterion, …"
Kim discloses a system that determines when a moment event occurs and transmits it to a reward apparatus 120 [See ¶-44-45]. The moment event is one that is determined to need a user-friendly reward for display [See ¶-124-126]. The moment first criterion comprising a range") and target gender (second criterion) for each reward of a plurality ("first user interface" and "second user interface") [See ¶-70-70, 115]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rajagopal's secure web container, and Itwaru's payment processing to incorporate the teachings of Kim's reward targeting criteria.
Motivation to do so would be to increase satisfaction in using an application by providing a reward to the user based on the user information, as taught by Kim [See ¶-6-7].
Kim does not explicitly teach "incrementing a first count value associated with the first user interface, the first count value representing a first quantity of the characteristics of the user that match criteria of the first user interface; …incrementing a second count value associated with the second user interface, the second count value representing a second quantity of the characteristics of the user that match criteria of the second user interface; comparing the first count value with the second count value; and selecting, as the identified user interface, the first user interface in response to determining that the first count value is greater than the second count value."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rajagopal's secure web container, and Itwaru's payment processing, and Kim's reward targeting criteria to incorporate a criteria score.
Motivation to do so would be to increase satisfaction in using an application by providing a reward to the user based on the user information, as taught by Kim [See ¶-6-7]. Additional motivation to do so would be to provide the most relevant reward to the user based on the target criteria.
As to claim 14, Rajagopal, and Itwaru do not disclose "wherein the predefined rule comprises a measure of appropriateness comprising an indication of an age range for the user interface."
Kim discloses a system that determines when a moment event occurs and transmits it to a reward apparatus 120 [See ¶-44-45]. The moment event is one that is determined to need a user-friendly reward for display [See ¶-124-126]. The moment event is sent along with user information [See ¶-128, 94-95]. A reward interface is measure of appropriateness") for each reward of a plurality [See ¶-70-70, 115]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rajagopal's secure web container, and Itwaru's payment processing to incorporate the teachings of Kim's reward targeting criteria.
Motivation to do so would be to increase satisfaction in using an application by providing a reward to the user based on the user information, as taught by Kim [See ¶-6-7].
As to claim 15, Rajagopal, Itwaru, and Kim disclose the system of claim 14, further comprising operations for determining that the parameter in the request satisfies the age range for the user interface [Kim, The reward determination includes the comparison of the user's age ("parameter in the request") and gender to the target age group (age range) and target gender for each reward of a plurality [See ¶-70-70, 115]]. 
Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US 20150058923 A1 thereafter "Rajagopal"), in view of Itwaru et al (US 20140108252 A1 thereafter "Itwaru"), in view of Kim et al (US 20170154354 A1 thereafter "Kim"), in view of Asakimori et al (US 20180267753 A1 thereafter "Asakimori ").
As to claim 5, Rajagopal, Itwaru, and Kim disclose the method of claim 4, … wherein the first user characteristic comprises age of the user, further comprising first criterion comprising a range") and target gender (second criterion) for each reward of a plurality ("first user interface" and "second user interface") [See ¶-70-70, 115]. A skilled artisan would understand that the system must determine that additional criteria must be evaluated since gender is also compared].
However, Rajagopal, Itwaru, and Kim do not teach "wherein the web-based application executes HTML 5 instructions to implement the web-based application, …"
On the other hand, Asakimori does teach "wherein the web-based application executes HTML 5 instructions to implement the web-based application, …"
Asakimori discloses that a web application may be provided using HTML 5 or HTML 5.1 [See ¶-39].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rajagopal's secure web container, Itwaru's payment processing, and Kim's reward targeting criteria to incorporate the teachings of Asakimori's HTML 5.
Motivation would be because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. One of ordinary skill in the art of web development would have found it obvious to combine Rajagopal's secure web container with Asakimori's HTML 5 to update it using a modern coding language in order to gain the commonly understood 
As to claim 13, Rajagopal, Itwaru, and Kim disclose the system of claim 12, … wherein the first user characteristic comprises age of the user, further comprising determining whether additional user characteristics remain to be evaluated against the criteria associated with the first and second user interfaces [Kim, The reward determination includes the comparison of the user's age (first user characteristic) and gender to the target age group ("first criterion comprising a range") and target gender (second criterion) for each reward of a plurality ("first user interface" and "second user interface") [See ¶-70-70, 115]. A skilled artisan would understand that the system must determine that additional criteria must be evaluated since gender is also compared].
However, Rajagopal, Itwaru, and Kim do not teach "wherein the web-based application executes HTML 5 instructions to implement the web-based application, …"
On the other hand, Asakimori does teach "wherein the web-based application executes HTML 5 instructions to implement the web-based application, …"
Asakimori discloses that a web application may be provided using HTML 5 or HTML 5.1 [See ¶-39].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rajagopal's secure web container, Itwaru's payment processing, and Kim's reward targeting criteria to incorporate the teachings of Asakimori's HTML 5.
Motivation would be because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design .
Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US 20150058923 A1 thereafter "Rajagopal"), in view of Itwaru et al (US 20140108252 A1 thereafter "Itwaru"), in view of Liu et al (US 20200089811 A1 thereafter "Liu").
As to claim 8, Rajagopal, and Itwaru disclose the method of claim 1, further comprising: monitoring user interaction with the displayed user interface to generate display results, … [Rajagopal, the user may provide user input (monitoring user interaction) that is transmitted to the service provider [See ¶-37]].
However, Rajagopal, and Itwaru do not teach "wherein one or more metrics associated with the monitored user interaction indicate that a user has shared content presented on the user interface with another user."On the other hand, Liu does teach "wherein one or more metrics associated with the monitored user interaction indicate that a user has shared content presented on the user interface with another user."
Liu discloses that a user may be monitored to determine when the user shares a content (shared content) [See ¶-42, 37]. The user may then select a list of friends (another user) to share the content with [See ¶-42].

Motivation to do so would be to allow a user to intelligently select friends for sharing content with, as taught by Liu [See ¶-1-2].
As to claim 17, Rajagopal, and Itwaru disclose the system of claim 9, further comprising operations for monitoring user interaction with the displayed user interface to generate display results, … [Rajagopal, the user may provide user input (monitoring user interaction) that is transmitted to the service provider [See ¶-37]].
However, Rajagopal, and Itwaru do not teach "wherein one or more metrics associated with the monitored user interaction indicate that a user has shared content presented on the user interface with another user."On the other hand, Liu does teach "wherein one or more metrics associated with the monitored user interaction indicate that a user has shared content presented on the user interface with another user."
Liu discloses that a user may be monitored to determine when the user shares a content (shared content) [See ¶-42, 37]. The user may then select a list of friends (another user) to share the content with [See ¶-42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rajagopal's secure web container, and Itwaru's payment processing to incorporate the teachings of Liu's content sharing criteria.
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US 20150058923 A1 thereafter "Rajagopal"), in view of Itwaru et al (US 20140108252 A1 thereafter "Itwaru"), in view of Rosenberg (US 20060256133 A1).
As to claim 16, Rajagopal, and Itwaru do not disclose "determining an amount of virtual currency associated with display of a video included in the identified user interface; determining that the user has watched less than an entirety of the video; determining a percentage of the video of which the user has watched less than the entirety; and providing to the user a subset of the amount of virtual currency associated with the display of the video, the subset being computed based on the percentage of the video of which the user has watched less than the entirety."
On the other hand, Hain does teach "determining an amount of virtual currency associated with display of a video included in the identified user interface; determining that the user has watched less than an entirety of the video; determining a percentage of the video of which the user has watched less than the entirety; and providing to the user a subset of the amount of virtual currency associated with the display of the video, the subset being computed based on the percentage of the video of which the user has watched less than the entirety."
Rosenberg discloses a system that is configured to reward a user for viewing video content [See Abstract]. The user is awarded exposure units (virtual currency) based on the percentage of the advertisement's full duration that was viewed by the less than the entirety") [See ¶-67]. The ad may be a video ad [See ¶-64].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rajagopal's secure web container, and Itwaru's payment processing to incorporate the teachings of Rosenberg's video viewing rewarding.
Motivation to do so would be to overcome the drawbacks of the prior art which do not guarantee that user pays attention to an advertisement, and does not reward a user for watching a percentage of the advertisement, as taught by Rosenberg [See ¶-7-8].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US 20150058923 A1 thereafter "Rajagopal"), in view of Itwaru et al (US 20140108252 A1 thereafter "Itwaru"), in view of Liu et al (US 20200089811 A1 thereafter "Liu"), in view of Bastide et al (US 20190306215 A1 thereafter "Bastide").
As to claim 18, Rajagopal, Itwaru, and Liu do not disclose "wherein the one or more metrics associated with the monitored user interaction indicate that the identified user interface was made into a background window during display to the user."
On the other hand, Bastide does teach "wherein the one or more metrics associated with the monitored user interaction indicate that the identified user interface was made into a background window during display to the user."
user interface was made into a background window") contained in a window [See ¶-33].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rajagopal's secure web container, Itwaru's payment processing, and Liu's content sharing criteria to incorporate the teachings of Bastide's media attention determination.
Motivation to do so would be to maintain the user's interest in media beyond when the user would have abandoned the media, as taught by Bastide [See ¶-11].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US 20150058923 A1 thereafter "Rajagopal"), in view of Itwaru et al (US 20140108252 A1 thereafter "Itwaru"), in view of Mishra et al (US 20190012602 A1 thereafter "Mishra").
As to claim 19, Rajagopal, Itwaru, and Liu do not disclose "wherein the one or more metrics associated with the monitored user interaction indicate that the user has marked content presented on the identified user interface as a favorite."
On the other hand, Mishra does teach "wherein the one or more metrics associated with the monitored user interaction indicate that the user has marked content presented on the identified user interface as a favorite."
Mishra discloses that an analytics platform determines when a user favorites a content on their device [See ¶-79].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rajagopal's secure web container, 
Motivation to do so would be to identify content that is viewed and favorited by a target demographic, as taught by Mishra [See ¶-79].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ROBERTO BORJA/Primary Examiner, Art Unit 2173